Title: From John Adams to Abiel Holmes, 14 November 1807
From: Adams, John
To: Holmes, Abiel



Dear Sir
Quincy November 14. 1807

I am Sorry it is not in my power to give you much information relative to General Oglethorpe in complyance with your desire in your favour of the Eleventh of this Month.
Recovering from a great Sickness in Paris in the Fall of the year after the Signature of the Definitive Treaty of Peace in 1783 I was advised by my Phesicians to take a Passage to Bath in England, for the purpose of Using the Waters for the restoration of my health which was reduced very low. In London, General Oglethrope came twice to my Lodgings at Mr Stockdales in Piccadilly to See me, but as I happened to be out I had not the honor to see him. Summoned immediately to Holland, by the pressing Necessities of my Country I was obliged to leave England, not only without returning the Visit of General Oglethorpe, but without Tasting the Waters at Bath, though I went there and Staid at least one night. Mr Robert Morris had been bold enough to draw upon my Banker’s for fifteen hundred thousand Guilders, when there was no Money in their hands, the Bills had been protested for Non Acceptance, and I was obliged to go over to Amsterdam, to borrow the Money necessary to prevent their Protest for Non Payment, an Event which would not only have involved the United States in an immense Loss of Interest and Damages but would have been a fatal blow to American Credit. Although I was extreamly weak and greatly exhausted I performed the Voyage and the Journey in the frozen month of January 1784: a Boisterous Stormy Voyage of three days across the Channel, and a wearisome Journey, over the Island of Goree in Boors Waggons, i.e. Horse Carts, over the Rivers and Arms of the Sea in Iceboats. Thus with infinite fatigue and at the hazard of my Life,  I Saved the Credit of my Bills of Exchange. But I heard no more of General Oglethorpe, till Midsummer 1785 When Congress Sent me to England as Minister Plenipotentiary to the Court of St. James’s. Within a Day or two after my Arrival in London had been announced in the Newspapers, a Servant announced General Oglethorpe. From my Chambers in the Bath Hotel I went to the head of the Stairs, intending to go down to the Front Door to receive but him: but I met a tall upright elderly Gentleman running upstairs with the Agility and Vivacity of a youth of five and twenty. He took a Seat with my Family, was very polite and complementary, “had come to pay his respects to the first American Ambassador and his Family whom he was very glad to See in England, expressed a great Esteem and regard for America, much regret at the Misunderstanding which had existed between the two Countries and was very happy to have lived to see the termination of it.” He asked many Questions concerning America, and concerning General Washington, was very talkative and facetious, said a good deal about himself, and particularly that his Friends had lately joked him about his being in Love. He Said he begged them to look in his Face and See if they could not see traces of Age, that was Superiour to all the Charms of Love &c &c &c. All this time, Although I Saw he was advanced in years I had no suspicion of his real age.
In due time I returned his Visit; and supposing his Visit to me to have been a mere Ceremony I expected only to have left my Card, but he was at home and insisted on my coming into his House, where I found him Sitting at his Table, with the Cloth not removed, with a Lady two decanters of Wine, one of Port and the other Madeira and some Glasses. He gave me a very warm and cordial Reception, entertained me an hour or two, Was very fluent and animated, rambled all over Europe, and gave me a great deal of friendly Advice concerning the Policy of my Country. I heard him with great pleasure and Silent Attention. Indeed he Scarcely allowed me time to put in a Word. His Advice was either common place Opinions Such as every American was familiar with, or Ideas that I could not perceive to be of any use to Us, Such for Example as an Alliance between the United States and Switzerland. I had as much Esteem and regard for Switzerland at that time as the General had but I could not see in what manner that Country could be very beneficial to Us, nor how We could promote the Interests of Switzerland, though I made no Objections to any of his Plans but heard them all with patience and Attention.
He Said much about himself and his Enterprize in Georgia, but mentioned no particulars of any Consequence which I remember, except that he had entered very early into the Army had been early a General Officer, and particularly that he had been a General Officer under the Duke of Marlborough. This convinced me that he must be very Aged but I did not yet realize his true Age. I Saw no more of General Oglethorpe. In about a month the Newspapers informed Us of his Death at his Country Seat, at the uncommon age of one hundred and four Years.
Looking over this Letter I am ashamed to see So much more about myself than about General Oglethorpe: but this is all I know about the latter and you may burn the former if you please.
With great Esteem I am Sir your very friendly
J. Adams